Name: Commission Regulation (EEC) No 2031/80 of 30 July 1980 amending Regulation (EEC) No 2104/75 as regards certain special detailed rules for the application of the system of import licences in respect of products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198/22 Official Journal of the European Communities 31 . 7 . 80 COMMISSION REGULATION (EEC) No 2031/80 of 30 July 1980 amending Regulation (EEC) No 2104/75 as regards certain special detailed rules for the application of the system of import licences in respect of products processed from fruit and vegetables (EEC) No 516/77 the word 'mushrooms (subheading 20.02 A of the Common Customs Tariff) has been incorrectly translated ; whereas Regulation (EEC) No 1314/80 has since amended the said Annex ; whereas it is therefore necessary to include the relevant amend ­ ments in the present Regulation ; Whereas Commission Regulation (EEC) No 818/80 (6) laid down protective measures applicable to imports of cultivated mushrooms in brine ; whereas these measures made imports of the product in question subject to a system of import licences ; Whereas it appears from an assessment of the market situation that as a result of imports the Community market is continuing to suffer serious disturbance likely to endanger the objectives set out in Article 39 of the Treaty ; whereas, in view of this situation, the protective measures must be maintained and the system of import licences operating thereunder must remain in force ; whereas it should therefore be provided that this system continues to apply and that it replaces the rules relating to import certificates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables (&gt;), as last amended by Regulation (EEC) No 2021 /80 (2 ), and in particular the second subparagraph of Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2104/75 (3), as last amended by Regulation (EEC) No 450/79 (4), lays down rules for the application of the system of import licences introduced by Article 10 of Regulation (EEC) No 516/77 and, in particular, the rates of the security relating to import licences and, where appropriate, an indication of the country of origin ; Whereas Council Regulations (EEC) No 1314/80 (5) and (EEC) No 2021 /80 extended the system of licences to mushrooms falling within subheading ex 07.03 E and to strawberries falling within subheadings ex 08.10 A and ex 08.11 E of the Common Customs Tariff respectively ; whereas it is accordingly necessary to supplement Regulation (EEC) No 2104/75 by speci ­ fying in respect of those products the rates of the secu ­ rity and, with a view to improving knowledge of trade patterns, providing that the country of origin must be indicated and that traders must import from the country so indicated ; Whereas, as a result of the fixing of the rates of the security in respect of the products in question in ECU, it is necessary to adjust the tables and to convert and round off the existing amounts expressed in units of account ; Whereas the present version of Article 3a of Regula ­ tion (EEC) No 2104/75 requires inter alia in the case of pears that the country of origin be indicated on the import licence ; whereas, in the current market situa ­ tion it is no longer necessary in the case of pears to require that the country of origin be indicated and to oblige traders to import from the country so indi ­ cated ; whereas the reference to pears in the table appearing in Article 3a of Regulation (EEC) No 2104/75 should accordingly be deleted ; Whereas in the German and Dutch versions of the above Regulation and of Annex IV to Regulation HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2104/75 is amended as follows : 1 . The table appearing in Article 3a ( 1 ) is replaced by the following table : CCT heading No Description Mushrooms Mushrooms Peas and French beans Raspberries and strawberries ex 07.03 E 20.02 A 20.02 G ex 08.10 A ex 08.11 E ex 20.03 ex 20.05 ex 20.06 B I ex 20.06 B II Raspberries O OJ No L 73, 21 . 3 . 1977, p. 1 . (2) See page 1 of this Official Journal . 0 OJ No L 214, 12. 8 . 1975, p. 20 . (&lt;) OJ No L 57, 8 . 3 . 1979, p. 13 . (5) OJ No L 134, 31 . 5 . 1980, p. 18 . ( «) OJ No L 89, 2. 4. 1980, p. 5 . 31 . 7. 80 Official Journal of the European Communities No L 198/23 2. The table appearing in Article 5 is replaced by the following table : 'CCT heading No Description Amount in ECU/100 kg net ex 07.03 E Mushrooms 2-00 ex 20.02 C Tomato concentrates 1-80 ex 20.02 C Peeled tomatoes 0-60 ex 20.06 B Peaches in syrup 0-60 ex 20.07 B Tomato juice 0-60 20.02 A Mushrooms 2-40 ex 20.06 B Peas 0-60 08.12 C Prunes 1-20 20.02 G Peas and French beans 0-60 ex 08.10 A I : \ Raspberries and strawberries 0-60 ex 08.11 E I ' ex 20.03 I ex 20.05 || l &gt; Raspberries 0-60' ex 20.06 B I Il ex 20.06 B II 3. The table appearing in Article 6 is replaced by the following table : 'CCT heading No Description Amount in ECU/100 kg net ex 20.06 . B Peaches in syrup 0-90 ex 20.07 B Tomato juice 0-90 ex 20.06 B Pears 0-90 ex 20.03 I' 1-30 ex 20.05  CI 2-40  CII li} Raspberries 0-90 ex 20.06  B I l' 0-90  BII 0-90' 4. An Article 9c as follows is inserted : 'Article 9c For cultivated mushrooms in brine (subheading 07.03 E of the Common Customs Tariff), the system of import licences laid down in Regulation (EEC) No 818/80 shall, during such period as protective measures remain applicable, replace the system of import certificates established by Article 10 of Regulation (EEC) No 516/77. No L 198/24 Official Journal of the European Communities 31 . 7 . 80 5 . The table appearing in Article 14 is replaced by the following table : 'CCT heading No Description Amount in ECU/ 100 kg net ex 13.03 B Pectic substances and pectinates 018 ex 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, whether or not containing salt, spices or mustard , with sugar 018 ex 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid, with sugar 018 20.03 Fruit preserved by freezing, containing added sugar 0-70 20.04 Fruit, fruit peel , and parts of plants , preserved by sugar (drained, glace or crystallized) 1-80 ex 20.05 Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, containing added sugar : 1 . Chestnut puree and paste 2 . Other :  With a sugar content exceding 30 % by weight  Other 1 -80 1-80 0-30 ex 20.06 Fruit otherwise prepared or preserved, containing added sugar 0-30 ex 20.07 Fruit juices ( including grape must) and vegetable juices , containing added sugar, but unfermented and not containing spirit :  With an added sugar content exceeding 30 % by weight  Other 1-80 0-30' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1980 . For the Commission Finn GUNDELACH Vice-President